Citation Nr: 1709550	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-338 97A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for asthmatic bronchitis.

2.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD), depression, anxiety, and a mood disorder, and including as due to service-connected disabilities.

3.  Entitlement to service connection for a left wrist and hand injury.

4.  Entitlement to service connection for arthritis of the right hand.

5.  Entitlement to a compensable rating for residuals of a left foot laceration, to include consideration of an initial rating higher than 10 percent for a left foot laceration scar, effective August 9, 2010.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to January 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Commonwealth of the Philippines, and an April 2011 rating decision of the VA RO in San Diego, California. 

The July 2009 decision, in pertinent part, denied service connection for PTSD, depression, and arthritis of the right hand; denied a compensable rating for residuals of a left foot laceration, and declined to reopen a previously denied claim for service connection for asthmatic bronchitis.  He filed a notice of disagreement (NOD) with this denial in September 2009, a statement of the case addressing all these issues was issued in February 2011 and a VAF I-9 substantive appeal was received in March 2011.  

The April 2011 rating decision, in pertinent part, denied service connection for a left hand and wrist injury.  He filed a notice of disagreement (NOD) with this denial in June 2011, a statement of the case addressing this matter was issued in November 2012 and a VAF I-9 substantive appeal was received in December 2012.  

Jurisdiction of the Veteran's case is currently with the VA RO in Manila, the Commonwealth of the Philippines after the Veteran notified the VA in a February 2016 Report of General Information that he had moved to an address in the Philippines.  

A May 2014 rating decision granted a separate initial 10 percent rating for a left foot laceration scar, effective August 9, 2010.  The left foot laceration scar issue was recharacterized to reflect this increased rating.  

Likewise, the separately appealed service connection claim for PTSD was recharacterized to that of entitlement to service connection for a psychiatric disorder to include PTSD, depression, anxiety, and a mood disorder, and including as due to service-connected disabilities pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) which held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In May 2015 the Board remanded the appealed issues to afford the Veteran a requested videoconference hearing before the Board, with the exception of the issue of entitlement to service connection for arthritis of the right hand which was remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999) despite the fact that this issue was addressed in the February 2011 SOC.  The Board also referred a number of pending claims for the RO to address.  


FINDINGS OF FACT

1.  Prior to the Veteran's death and prior to promulgation of a decision by the Board, the Veteran at submitted a written and signed statement received in January 2016, expressing an intent to withdraw his appeal of the issue of entitlement to an increased rating for the left foot laceration, to include consideration of an initial rating higher than 10 percent for a left foot laceration scar, effective August 9, 2010, and to withdraw the claim of service connection for arthritis of the right hand.

2.  In May 2016, evidence of record reflects that the Veteran died.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for the left foot laceration, to include consideration of an initial rating higher than 10 percent for a left foot laceration scar, and for service connection for right wrist arthritis, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the remaining un-withdrawn claims at this time.  38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204 .

In this case, the Veteran submitted a signed VAF 21-4138 statement in support of claim that was received by the RO and entered into VBMS on January 19, 2016.  This statement discussed a number of issues that had been withdrawn by the RO in Manila in 2011.  In pertinent part the statement requested, in pertinent part, that his increased rating claim regarding a left foot laceration and his service connection claim for right wrist arthritis be withdrawn.

Thus, the Veteran has withdrawn the appeal concerning the above-noted issues, and there remain no allegations of errors of fact or law for appellate consideration on these claims.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case.  See 38 C.F.R. § 20.204 (c).  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 

With respect to the remaining active appellate issues, unfortunately, the Veteran died during the pendency of the appeal, per CAPRI records entered into VBMS on May 31, 2016 which described his being found deceased on May 13, 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran in regards to the remaining issues that were not withdrawn at the time of his death.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." 



	(CONTINUED ON NEXT PAGE)







ORDER

The appeal is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


